Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comment
The IDS submitted was crossed out and not considered because the applicant did not provide any references.  The applicant includes a statement in the IDS which is not accepted.
The IDS is a list of cited references that the applicant wants the examiner to consider. 


Title Objection
	The title is objected to because the title of the invention does not accurately describe the article being claimed.  Specifically, the title is stated as “Necklace Jewelry” throughout the application but the drawings show a “necklace” which is generally used by the public. Accordingly, the title must be amended to accurately name the article of manufacture.  The examiner recommends amending the title throughout the application to read:

-- NECKLACE–
35 U.S.C. 112(a) and (b)

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because the drawing/photography quality is poor, therefore the exact appearance of the claimed design cannot be understood. Specifically, the image shows numerous layers with small details along the edge but the single view in poor quality makes it impossible to determine the exact appearance of the layers and details. Further, the design includes gemstones but the poor quality images present large black surfaces, making it impossible to determine whether the gemstones contain faceted surfaces.  See noted example below:
 
    PNG
    media_image1.png
    571
    843
    media_image1.png
    Greyscale

	 
	To overcome the rejection under 35 U.S.C. 112(a) and (b), it is recommended the applicant submit better quality images so all details of the claimed design can be clearly seen and understood. If any features cannot be shown without introducing new matter not understood from the original disclosure, said feature(s) may be reduced to broken lines as forming no part of the claimed design.

The claim stands rejected under 35 U.S.C. 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DAVID DELESLINE whose telephone number is (571)272-8494. The examiner can normally be reached Monday - Friday 7:30 - 5:00 pm eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George A Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.D./Examiner, Art Unit 2911


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911